
	

113 HR 5011 IH: MERIT Act
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5011
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Ms. Speier introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to prohibit authorized committees of candidates
			 for election for Federal office and leadership PACs from employing
			 immediate family members of the candidates, to amend such Act to limit the
			 rate of interest an authorized committee of a candidate may pay on loans
			 made to the committee by the candidate, to amend such Act to apply the
			 prohibition against the conversion of contributions to personal use to
			 contributions to political committees, to amend the Lobbying Disclosure
			 Act of 1995 to require registered lobbyists to identify relatives who are
			 covered officials and disclose lobbying contacts with relatives, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Making Every Representative’s Integrity Transparent Act of 2014 or the MERIT Act.
		2.Prohibiting campaign committees from employing relatives of candidates
			(a)ProhibitionSection 302 of the Federal Election Campaign Act of 1971 (2 U.S.C. 432) is amended by adding at the
			 end the following new subsection:
				
					(j)Restrictions on Dealings With Relatives of Candidates
						(1)Prohibiting employment
							(A)Authorized committeesAn authorized committee of a candidate may not employ in a paid position any individual who is a
			 relative of the candidate.
							(B)Leadership PACsA leadership PAC (as defined in section 304(i)(8)(B)) may not employ in a paid position any
			 individual who is a relative of the candidate or individual holding
			 Federal office who establishes, finances, maintains, or controls the
			 leadership PAC.
							(2)Relative definedIn this subsection, the term relative means, with respect to a candidate or individual holding Federal office, an aunt, brother,
			 brother-in-law, daughter, daughter-in-law, father, father-in-law, first
			 cousin, grandson, granddaughter, half-brother, half-sister, husband,
			 mother, mother-in-law, nephew, niece, sister, sister-in-law, son,
			 son-in-law, stepbrother, stepdaughter, stepfather, stepmother, stepsister,
			 stepson, uncle, or wife..
			(b)Effective dateThe amendment made by subsection (a) shall take effect upon the expiration of the 90-day period
			 which begins on the date of the enactment of this Act.
			3.Limit on interest rate paid by campaign committees on loans made by candidates
			(a)Limit on Interest RateSection 302 of the Federal Election Campaign Act of 1971 (2 U.S.C. 432), as amended by section 2,
			 is further amended by adding at the end the following new subsection:
				
					(k)Limit on Interest Rate Paid on Loans Made by Candidates
						(1)LimitIf an authorized committee of a candidate accepts a loan from the candidate, the committee may not
			 pay interest on the loan at an annual rate higher than the prime rate as
			 of the date the loan is agreed to plus 2 percentage points.
						(2)Prime rate definedIn this subsection, the term prime rate means the bank prime loan rate published in the Federal Reserve Statistical Release on selected
			 interest rates (daily or weekly), and commonly referred to as the H.15
			 release (or any successor publication)..
			(b)Effective DateThe amendment made by subsection (a) shall apply with respect to loans made on or after the date of
			 the enactment of this Act.
			4.Enhanced disclosure of certain information by campaign committees
			(a)Loans Made by CandidatesSection 304(b)(3)(E) of the Federal Election Campaign Act of 1971 (2 U.S.C. 434(b)(3)(E)) is
			 amended by striking and the date and amount or value of such loan; and inserting the following: the date and amount or value of such loan, and in the case of a loan made to an authorized
			 committee which is made by or guaranteed by the candidate, the terms and
			 conditions of the loan, including the aggregate amount of the loan, the
			 annualized interest rate (and, if the interest rate is variable, a
			 description of how the rate may vary), the terms and conditions (if any)
			 under which the interest rate may be changed from fixed to variable or
			 from variable to fixed, the repayment schedule, the duration of the loan,
			 any fees and penalties which may be assessed on the borrower, and the
			 requirements (if any) for loan forgiveness or deferment;.
			(b)Payments to Relatives of Candidates
				(1)Payments for operating expensesSection 304(b)(5)(A) of such Act (2 U.S.C. 434(b)(5)(A)) is amended by striking the semicolon at
			 the end and inserting the following: , and, if the person to whom the expenditure is made is a relative of the candidate (as defined in
			 section 302(j)(2)) or is a business organization with respect to which a
			 relative of the candidate (as so defined) serves as an officer or
			 director, the name and address of the relative and the type of relative
			 involved;.
				(2)Other disbursementsSection 304(b)(6)(A) of such Act (2 U.S.C. 434(b)(6)(A)) is amended by striking the semicolon at
			 the end and inserting the following: , and, if the person who received the disbursement is a relative of the candidate (as defined in
			 section 302(j)(2)) or is a business organization with respect to which a
			 relative of the candidate (as so defined) serves as an officer or
			 director, the name and address of the relative and the type of relative
			 involved;.
				(c)Effective DateThe amendments made by this section shall apply with respect to reports filed under section 304 of
			 the Federal Election Campaign Act of 1971 after the date of the enactment
			 of this Act.
			5.Clarification of rules applicable to uses of contributions accepted by political committees
			(a)Prohibiting Conversion to Personal UseSection 313(b)(2) of the Federal Election Campaign Act of 1971 (2 U.S.C. 439a(b)(2)) is amended by
			 striking the candidate’s election campaign or individual’s duties as a holder of Federal office, and inserting the following: the candidate’s election campaign, the individual’s duties as a holder of Federal office, or the
			 political committee’s political activities (as the case may be),.
			(b)Clarification that Contributions May be Used for Authorized Expenditures in Connection With
			 Political Activities and for Other Lawful Purposes
				(1)In generalSection 313(a) of such Act (2 U.S.C. 439a(a)) is amended—
					(A)in the matter preceding paragraph (1), by striking accepted by a candidate and inserting accepted by a candidate or a political committee;
					(B)in the matter preceding paragraph (1), by striking used by the candidate or individual and inserting used by the candidate, individual, or political committee; and
					(C)in paragraph (1), by striking the semicolon at the end and inserting the following: , or, in the case of a political committee, in connection with the committee’s political
			 activities;.
					(2)Conforming amendmentsSection 313(a) of such Act (2 U.S.C. 439a(a)) is amended—
					(A)in paragraph (2), by striking for ordinary and necessary expenses and inserting in the case of a candidate or individual, for ordinary and necessary expenses;
					(B)in paragraph (3), by striking for contributions and inserting in the case of a candidate or individual, for contributions;
					(C)in paragraph (4), by striking for transfers and inserting in the case of a candidate or individual, for transfers; and
					(D)in paragraph (5), by striking for donations and inserting in the case of a candidate or individual, for donations.
					(c)Effective DateThe amendments made by this section shall apply with respect to elections occurring after December
			 2014.
			6.Requiring lobbyists to identify relatives who are covered officials and disclose lobbying contacts
			 with relatives
			(a)Identification of Relatives Who Are Covered Officials in Registration Statements
				(1)In generalSection 4(b)(6) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603(b)(6)) is amended to read as
			 follows:
					
						(6)for each employee of the registrant who has acted or whom the registrant expects to act as a
			 lobbyist on behalf of the client—
							(A)the name of the employee;
							(B)the position in which the employee served if such employee has served as a covered executive branch
			 official or a covered legislative branch official in the 20 years before
			 the date on which the employee first acted as a lobbyist on behalf of the
			 client; and
							(C)the name of each relative of the employee who serves currently or who served previously as a
			 covered executive branch official or a covered legislative branch official
			 and, in the case of an official who is or was a Member of Congress, the
			 Congressional Bioguide Identifier assigned to the Member by the Clerk of
			 the House of Representatives or the Secretary of the Senate, as the case
			 may be..
				(2)Updates to registration for lobbyists who become relatives of covered officials after registrationSection 4 of such Act (2 U.S.C. 1603) is amended by adding at the end the following new subsection:
					
						(e)Updates to registration for employees who become relatives of covered officialsIf, after a registrant registers under this section, an employee of the registrant who is
			 identified in the registration under subsection (b)(6) becomes the
			 relative of a covered legislative branch official or a covered executive
			 branch official, the registrant shall update the registration to include
			 the information described in subparagraph (B) of such subsection with
			 respect to the employee and the official not later than 90 days after the
			 employee becomes the relative of the official..
				(3)Effective date; transition rule for current registrants
					(A)Effective dateThe amendments made by this subsection shall apply with respect to registrations made under section
			 4 of the Lobbying Disclosure Act of 1995 after the date of the enactment
			 of this Act.
					(B)Transition ruleA registrant who registered under section 4 of the Lobbying Disclosure Act of 1995 prior to the
			 date of the enactment of this Act shall include the information described
			 in section 4(b)(6)(C) of such Act (as added by paragraph (1)) in the next
			 quarterly report on lobbying activities which the registrant files under
			 section 5(a) of such Act after the date of the enactment of this Act.
					(b)Inclusion of Lobbying Contacts With Relatives in Quarterly Reports on Lobbying Activities
				(1)In generalSection 5(b)(2) of such Act (2 U.S.C. 1604(b)(2)) is amended—
					(A)by striking and at the end of subparagraph (C);
					(B)by striking the semicolon at the end of subparagraph (D) and inserting ; and; and
					(C)by adding at the end the following new subparagraph:
						
							(E)if, on behalf of the client, any lobbyist employed by the registrant contacted a relative who is a
			 covered legislative branch official or covered executive branch official,
			 a statement identifying the lobbyist, the official (and, if the official
			 is a Member of Congress, the Congressional Bioguide Identifier assigned to
			 the Member by the Clerk of the House of Representatives or the Secretary
			 of the Senate, as the case may be), the subject matter of the contact, and
			 the type of relative involved;.
					(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to reports filed under section 5 of
			 the Lobbying Disclosure Act of 1995 with respect to quarterly periods
			 which begin on or after the date of the enactment of this Act.
				(c)Relative DefinedSection 3 of such Act (2 U.S.C. 1602) is amended—
				(1)by redesignating paragraph (16) as paragraph (17); and
				(2)by inserting after paragraph (15) the following new paragraph:
					
						(16)RelativeThe term relative means, with respect to a lobbyist or employee of a registrant, an aunt, brother, brother-in-law,
			 daughter, daughter-in-law, father, father-in-law, first cousin, grandson,
			 granddaughter, half-brother, half-sister, husband, mother, mother-in-law,
			 nephew, niece, sister, sister-in-law, son, son-in-law, stepbrother,
			 stepdaughter, stepfather, stepmother, stepsister, stepson, uncle, or wife..
				
